83169: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25960: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83169


Short Caption:RODRIGUEZ (PEDRO) VS. STATE (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):35300, 35884, 40897, 41903, 48291, 61563, 63423, 63970, 64471, 64584, 70969


Lower Court Case(s):Washoe Co. - Second Judicial District - CR981033Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/21/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantPedro RodriguezEdward T. Reed


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/07/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/07/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-19496




07/08/2021Notice of Appeal DocumentsFiled (SEALED) District Court Minutes. (SC)


07/21/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Transcript Request Form due:  August 4, 2021.  (SC)21-21008




07/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: August 11, 2021. (SC)21-21857




08/04/2021Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)21-22629




08/11/2021Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)21-23328




11/04/2021MotionFiled Motion to Extend Time. (Opening Brief and Appendix)  (SC)21-31697




11/05/2021Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  December 6, 2021.  (SC)21-31918




12/06/2021MotionFiled Motion for Extension of Time to File Opening Brief and Appendix. (SC)21-34689




12/17/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: January 5, 2022. (SC)21-35939




01/05/2022BriefFiled Appellant's Opening Brief. (SC)22-00460




01/05/2022AppendixFiled Appellant's Appendix, Vol. I. (SC)22-00462




01/05/2022AppendixFiled Appellant's Appendix, Vol. II. (SC)22-00465




01/05/2022AppendixFiled Appellant's Appendix, Vol. III. (SC)22-00469




01/05/2022AppendixFiled Appellant's Appendix, Vol. IV. (SC)22-00471




01/05/2022AppendixFiled Appellant's Appendix, Vol. IV. (Duplicate filing) (SC)22-00473




01/05/2022AppendixFiled Appellant's Appendix, Vol. V. (SC)22-00475




01/05/2022AppendixFiled Appellant's Appendix, Vol. VI. (SC)22-00477




02/07/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: February 18, 2022. (SC)22-03996




02/18/2022BriefFiled Respondent's Answering Brief. (SC)22-05465




03/21/2022MotionFiled Appellant's Motion for Extension to File Reply Brief. (SC)22-08750




03/25/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until April 20, 2022, to file and serve the reply brief.  (SC)22-09335




04/20/2022Notice/IncomingFiled Appellant's Notice of Election Not to File a Reply Brief. (SC)22-12569




04/21/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


08/19/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  EN BANC  (SC)22-25960




08/24/2022MotionFiled Appellant's Motion to Stay Remittitur pending Filing of Petition of Writ of Certiorari. (SC)Y22-26422





Combined Case View